Motion to dispense with printing granted insofar as to permit this proceeding and the proceeding entitled Matter of Foy v. Kennedy, to be heard upon a single typewritten record and upon one set of petitioners’ typewritten points, and upon 6 photostatie copies of each exhibit, upon condition that the petitioners serve one copy of the typewritten record and one copy of the typewritten or mimeographed petitioners’ points on the Corporation Counsel, and files 6 copies of the typewritten record and 6 typewritten copies of the typewritten record and 6 typewritten or 19 mimeographed copies of petitioners’ points and 6 photostatie copies of each exhibit with this court. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.